


EXHIBIT 10.10

 

SECOND AMENDMENT OF LEASE

 

THIS SECOND AMENDMENT OF LEASE is made and entered into on May     , 1996,
between EKWILL PARTNERS, Ltd., a California limited Partnership (“Lessor”) and
McGHAN MEDICAL CORPORATION, a California corporation (“Lessee”).

 

RECITALS:

 

A.    Lessor and Lessee entered into a Lease dated for reference May 23, 1989
(the “Lease”) pursuant to which Lessor leased to Lessee and Lessee hired from
Lessor 27,992 sq.ft (the “Premises”) on the first and second floors of the
building commonly known as 5540 Ekwill Street, Santa Barbara, California (the
“Building”).

 

B.    The Lease was amended by a First Amendment of Lease dated for reference
August 20, 1992 (the “First Amendment”).

 

C.    The term of the Lease, as amended, expires July 31, 1996.

 

D.    The Lease grants Lessee an option to extend the term for an additional
period of 7 years. The parties have agreed to delete this option right in
consideration of Lessee’s agreement to lease the Premises for an additional
period of 10 years commencing August 1, 1996.

 

E.    The parties desire to memorialize the extension of the term of the Lease,
as amended.

 

NOW, THEREFORE, in consideration of the premises described above, and other good
and valuable consideration, the parties agree as follows:

 

1.             INCORPORATION OF RECITALS

 

The recitals set forth above are incorporated herein as if fully set forth at
this point.

 

CONFIDENTIAL

[SEAL OF McGHAN MEDICAL CORPORATION

PROPRIETARY INFORMATION]

 

 

1

--------------------------------------------------------------------------------


 

2.             EXTENSION OF TERM

 

Lessee agrees to lease the Premises for a 10-year period commencing August 1,
1996, and expiring July 31, 2005. Lessee acknowledges that it has accepted and
currently is in possession of the Premises.

 

3.             RENT

 

The Initial Annual Rent for the Premises during the extended term shall be $
382,930.56, payable in equal monthly installments of $31,910.88 commencing
August 1, 1996, and commencing monthly thereafter.

 

Effective January 1, 1997, and effective January 1 of each subsequent year
during the extended term, the Initial Annual Rent shall be adjusted as provided
in Section 3.5 of the Lease.  The rental adjustment effective January 1, 1997,
shall be based upon the change in the Index for the full prior 12 months.

 

4.             ADDITIONAL RENT

 

In addition to the Initial Annual Rent, Lessee shall pay the Additional Rent as
provided in Section 3.2 of the Lease. For purposes of Article 3 of the Lease,
Lessee’s Building Percentage is 66.12% and Lessee’s Common Area Percentage is
33.06%. Lessee shall continue to pay 49% of the electrical charges for common
meter shared by Lessee and EG&G.

 

5.             SECURITY DEPOSIT

 

On or before August 1, 1996, Lessee shall deliver to Lessor cash in an amount
sufficient to increase the total security deposit held by Lessor to $31,910.88.
The increased security deposit shall be used, applied, and retained by Lessor on
the terms and conditions described in the Lease.

 

6.             FURTHER AMENDMENTS TO LEASE

 

Article 20 of the Lease is deleted in its entirety.

 

Paragraphs 1, 2.1, 2.3, 3.1, 3.4(a), 3.4(c), 3.5,4, 20.5.1, 20.6, and  20.7 of
the Addenda to the Lease are deleted in their entirety.

 

2

--------------------------------------------------------------------------------


 

7.             FIRST RIGHT TO LEASE ADDITIONAL SPACE

 

In the event that additional space within the Building (the “Additional Space”)
shall become available during the term of this Lease and Lessee is not then in
default under the terms of this Lease or the 5520 Lease (described below),
Lessor shall give Lessee written notice of Lessee’s first right to lease such
Additional Space. The Notice from Lessor shall describe the Additional Space,
including any unique features thereof, and the date upon which the lease for the
Additional Space will commence. The lease for the Additional Space shall
commence upon the date that the Additional Space is first available for
occupancy and shall continue for a term coincidental with the term of this
Lease. The terms and conditions of the lease for the Additional Space shall be
the same as the terms of this Lease, including without limitation the per square
foot rental payable hereunder and the obligation of the Lessee to pay Additional
Rent. Rental adjustments for the lease for the Additional Space shall be made to
coincide with rental adjustments under this Lease. The lease of the Additional
Space shall be strictly on an “AS IS” basis, and Lessor shall have no obligation
to make any changes, alterations, modifications or repairs whatsoever to the
Additional Space.

 

Lessee shall have 10 business days from the date of receipt of Lessor’s written
notice to agree to lease the Additional Space.  Lessee’s election to lease the
Additional Space shall only be effective if its written agreement to lease is
received by Lessor within said time period and is accompanied by a check in an
amount equal to the full first month’s rent plus a security deposit of one
month’s rent (collectively the “Additional Space Deposit”). In the event Lessee
fails to give timely written notice to Lessor of its agreement to lease the
Additional Space together with the required Additional Space Deposit, Lessee’s
rights hereunder shall terminate and Lessor shall be free to lease or otherwise
treat the Additional Space as it sees fit. Upon receipt of Lessee’s agreement to
lease the Additional Space and the Additional Space Deposit, Lessor shall
prepare an amendment to this Lease and deliver it to Lessee. Lessee shall
execute and return the amendment to Lessor within 10 business days of receipt.

 

3

--------------------------------------------------------------------------------


 

8.             5520 LEASE

 

Concurrently with execution of this Second Amendment to Lease, Lessee has
executed a Lease with Lessor for certain space in an adjacent building at 5520
Ekwill Street, Santa Barbara, California (the “5520 Lease”). Any default by the
Lessee under the 5520 Lease shall constitute a default under the terms of this
Lease, as amended.

 

9.             NO FURTHER CHANGES

 

Except as expressly modified and amended herein, all of the terms and provisions
of the Lease, as modified by the First Amendment, are hereby ratified and
approved.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first written above.

 

 

LESSOR:

EKWILL PARTNERS, LTD., a California

 

 

 

limited partnership

 

 

 

 

 

 

 

 

By

/s/ Jeffrey C. Bermant

 

 

 

 

 

Jeffrey C. Bermant,

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

130 Cremona Drive, Suite D

 

 

 

 

Goleta, CA 93117

 

 

 

 

LESSEE:

McGHAN MEDICAL CORPORATION

 

 

 

 

 

 

 

 

By

/s/ Donald K. McGhan

 

 

 

 

 

Donald K. McGhan,

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

5540 Ekwill Street

 

 

 

Santa Barbara, CA 93111

 

4

--------------------------------------------------------------------------------


 

9.

 

Broker(s):

 

None

 

 

 

 

 

10.

 

Parking Spaces Provided:

 

12

 

 

 

 

 

11.

 

Address for Payments
and Notices (if different
from below:

 

None

 

12.                                 Submission of this instrument for
examination or signature by the Lessee does not constitute a reservation of or
option for space and it is not effective as a lease or otherwise until execution
by both the Lessee and the Lessor. This document will be deemed withdrawn by the
Lessor if not executed by the Lessee and delivered to the Lessor by     
                   .

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease, consisting of
the foregoing Basic Lease Provisions, Articles 1 through 17 which follow, and
any attached Exhibits or Addendums, as of the date first above written.

 

 

LESSOR:

 

 

Date:                    , 1996

 

 

EKWILL PARTNETS, LTD., a California

 

 

 

limited partnership

 

 

 

 

 

 

 

By:

/s/ Jeffrey C. Bermant

 

 

 

 

 

Jeffrey C. Bermant,

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

130 Cremona Drive, Suite D

 

 

 

 

Goleta, CA 93117

 

 

 

 

 

 

 

LESSEE:

 

 

Date:                      , 1996

 

 

McGHAN MEDICAL CORPORATION

 

 

 

 

 

By:

/s/ Donald C. McGhan

 

 

 

 

 

Donald C. McGhan

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

5540 Ekwill Street

 

 

 

 

Santa Barbara, CA 93111

 

5

--------------------------------------------------------------------------------

 

